IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 18, 2009

                                       No. 08-10773                    Charles R. Fulbruge III
                                                                               Clerk

HARLAN FUND LLC; NEWPORT FUND LLC

                                                   Plaintiffs - Appellants
v.

UNITED STATES OF AMERICA DEPARTMENT OF THE TREASURY -
INTERNAL REVENUE SERVICE

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                   for the Northern District of Texas, Fort Worth
                                    (08-CV-102)


Before KING, GARWOOD, and DAVIS, Circuit Judges.
PER CURIAM:*
       We have today decided Zugerese Trading LLC v. IRS, No. 08-30894, which
addresses issues nearly identical to those raised in this case. For the reasons
given in Zugerese Trading, we AFFIRM the district court’s judgment denying
plaintiffs–appellants’ petition to quash and granting the IRS’s motion to enforce
the summons. AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.